Citation Nr: 0218256	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to January 
1974.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in August 2000 by the 
Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran requested a hearing before a Member of the 
Board at the RO, and a hearing was scheduled for October 
9, 2002.  The veteran failed to report for the hearing and 
did not request a postponement of the hearing.  His 
hearing request is, therefore, considered as having been 
withdrawn, and the Board will proceed to decide his 
appeal.  See 38 U.S.C.A. § 20.702(d) (2002).


FINDINGS OF FACT

1.  The veteran currently does not have hepatitis type B.

2.  The veteran's current hepatitis type C is the result 
of his intravenous use of illegal drugs.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis B is not warranted.  
38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § § 3.301, 3.303 
(2002); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

2.  Service connection for hepatitis C is not warranted. 
38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § § 3.301, 3.303 
(2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The 
RO notified the veteran of the requirements in law to 
establish entitlement to the benefits which the veteran is 
seeking.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the veteran's claims 
on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service, but no compensation 
shall be paid if the disability is a result of the 
person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  An injury or disease incurred 
during active service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  The meaning of drug 
abuse includes the use of illegal drugs.  38 C.F.R. 
§ 3.301(d) (2002).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service medical records reveal that, in May 
1973, he was admitted to a service department hospital for 
evaluation of jaundice, nausea, vomiting, and abdominal 
pain.  It was noted that he had been hospitalized at the 
same facility in May 1972 with a diagnosis of 'chickenpox' 
and at that time admitted to a one year history of 
intravenous (IV) drug abuse with only "IV speeds."  
Laboratory testing for hepatitis antigens was performed.  
The veteran was seen by the Drug Team, which concluded 
that he had engaged in improper use of opium, opium 
alkaloids, and their derivatives and in improper use of 
other psychostimulants.  The veteran told the Drug Team 
that he had used drugs as a civilian but that he did not 
become a heavy user until about a year earlier when a 
fiancée broke off their engagement.  He stated that this 
started his regular use of drugs but after a few months he 
was not using drugs as an escape from his problems or from 
reality but rather for mere physical pleasure.  The Drug 
Team recommended a mandatory referral for a drug 
rehabilitation program.  The discharge diagnoses were: 
improper use of opium, opium alkaloids, and their 
derivatives; improper use of other psychostimulants; and 
hepatitis, serum, HAA positive.

In August 1973, the veteran was seen for rule out 
recurrence of hepatitis.  A history of IV amphetamines was 
noted.  

At a Chapter 13 examination in November 1973, the 
diagnosis were misuse of opiates, misuse of 
psychostimulants, not drug dependent.  No identifying body 
marks, scars, or tattoos were noted.

At an examination for enlistment in the Army in October 
1978, a history of hepatitis with no sequelae and a tattoo 
on the right arm, not considered disqualifying, were 
noted.

VA laboratory studies in August 2000 were negative for 
HbsaB, showing resolution of acute hepatitis type-B and 
were positive for HCV antibody, showing current hepatitis 
type-C infection.

The veteran has offered several theories of how he could 
have acquired hepatitis infection other than by IV use of 
illegal drugs.  He has stated that: during service, in 
December 1990 he obtained a tattoo, which may have caused 
hepatitis; during service, as medical treatment, he 
received one or more injections by needle or air-gun, 
which may have caused hepatitis; and, during 
hospitalization at a service department hospital in May 
1973, hepatitis may have been transmitted to him through 
the air by other patient(s).  However, the Board notes 
that: the veteran had no tattoos at an examination in 
November 1973; his service medical records are entirely 
negative for any reaction to an injection; and the 
veteran's theory of airborne transmission of hepatitis 
infection to him in May 1973 is not based on any medical 
or scientific evidence.  In this regard, the Board notes 
that, as a layman, the veteran is not qualified to offer 
an opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  With regard to the veteran's theory that 
his hepatitis may have been caused by an air-gun 
injection, in November 2000, a VA physician reported that 
the risk of that happening to anyone, while theoretically 
not zero, is negligible.  

In his substantive appeal, received in January 2002, the 
veteran denied having any history of IV drug use.  The 
Board finds that the veteran's statement is not credible.  
To accept the veteran's statement, the Board would have to 
find that the medical personnel of the service department 
hospital where he was hospitalized in May 1973 fabricated 
their reports of the veteran's admissions of IV drug 
abuse.  The Board finds that it is highly unlikely that 
the hospital personnel, including the Drug Team, falsely 
stated that the veteran admitted to IV drug abuse.

In August 2001, the Chief of the Medical Service at a VA 
Medical Center, who had reviewed the veteran's pertinent 
medical records, reported that: hepatitis B has an 
incubation period of from 28 to 160 days, with an average 
of 80 days; if the veteran engaged in IV drug use within 
this time frame preceding the hepatitis found in May 1973, 
it is likely that his hepatitis was due to IV drug use; IV 
drug use is a major risk factor for hepatitis C virus 
infection, as well; and it is at least as likely as not 
that the veteran was infected with the hepatitis C virus 
some time within one year prior to May 1973, although the 
exact date of acquisition of hepatitis C virus cannot be 
determined in most cases and there was no method to test 
for hepatitis C in 1973.

Because the medical evidence of record, including the 
results of the VA laboratory studies in August 2000, shows 
that the veteran does not currently have hepatitis type B, 
service connection for hepatitis B is not warranted.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); Rabideau, 
supra. 

The Board finds the credible evidence, including the 
veteran's admissions during his inservice hospitalization 
in May 1973 and the findings and opinion of the VA Chief 
of Medical Service, demonstrates that the veteran's 
current disability of hepatitis C was the result of his IV 
drug abuse.  His disability of hepatitis C is thus the 
result of willful misconduct, and compensation for such 
disability may not be paid.  Service connection for 
hepatitis C is not established. 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 U.S.C.A. § 3.301(d), 3.303 (2002).

As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 




ORDER


1.  Entitlement to service connection for hepatitis B is 
denied.

2.  Entitlement to service connection for hepatitis C is 
denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

